SHAEPE, J.
Since the. heirs of the estate which was jointly represented by complainant and W. T. Langley took no step to set aside IV. T. Langley’s par-chase of land sold for division, the latter was under obligation to pay for the land, while in his representative capacity he was under the duty of receiving payment. Because of the union in him of such obligation and duty the law rendered him chargeable as administrator with the purchase money due from him individually, though the same was not otherwise collected. Ligon v. Ligon, 84 Ala. 555. When in apparent recognition of this principle the administrators on their final settlement charged themselves jointly with the whole of that money, they did all that could be required of them in respect of collecting the money. Thereafter as to that money there remained for them only the duty of distributing it according to the decree rendered on that settlement. Payment of that decree would have given the heirs their respective shares of the purchase money, Avhich is all that is claimed for them in the present bill. Whether the heirs have the right to proceed against the land as for the enforcement of a vendor’s lien is not now a question. So far as here appears they may be afforded adequate remecty by enforcing; the decree referred to, and may be content to.depend on that remedy. How the situation of the heirs would be improved by another collection had through complainant as administrator, is not discernible, for another accounting by, and decree against, him would accomplish nothing more beneficial to them than has been done by the former accounting and decree. To divert from himself and W. T. Langley, 'who was his co-administrator, the liability imposed by the decree by subjecting the land to another sale is not within complainant’s representative duties or rights. The contrary was not adjudicated on the former appeal in this case, That appeal *388involved only the. sufficiency of the bill and the hill did not disclose the fact which now appears of record that there had been a settlement, wherein there waS' a decree, charging the administrators with the purchase, money and specifically directing its distribution.—See Langley v. Langley, 121 Ala. 70.
The decree appealed from will be reversed, and one will be here rendered dismissing the bill and directing that complainant pay the costs in the chancery court as well as in this court.
Reversed and rendered.